Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to communications regarding the applicant’s response, filed on 5/16/2022.
Claims 1-15 are allowed in this Office Action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to teach the combination of features  “…joining a first table and a second table based on an edge between the first table and the second table defined by an entity graph, wherein a resulting joined table is connected by a column of data; using the resulting joined table as an input into one or more neural network operations that transform the resulting joined table to one or more features to predict a target variable, wherein the one or more neural network operations are defined as one or more relational neural network operations and an embedded neural network operation in an embedded layer associated with the resulting joined table; inputting unstructured data of the resulting joined table into the embedded layer associated with the resulting joined table, wherein unstructured data is selected from a group consisting of spatial-temporal data, time-series data, sequence data, item set data, number set data, singleton data, text data and image data; transforming the unstructured data into numerical data using the embedded neural network operation in the embedded layer associated with the resulting joined table; and inputting the numerical data transformed by the embedded neural network operation into the one or more relational neural network operations that transform the numerical data to one or more features to predict the target variable…” as shown in the independent claim 1, and substantially similar in the independent claims 6 and 11.
Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, independent claims 1, 6, and 11 are allowed.
The dependent claims are being definite, further limiting, and fully enabled by the specification.
After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1-15 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168